

EXHIBIT 10e


a201710kexhibit10enew_image1.gif [a201710kexhibit10enew_image1.gif]






Verizon
Executive Deferral Plan















--------------------------------------------------------------------------------








VERIZON EXECUTIVE DEFERRAL PLAN


Table of Contents
INTRODUCTION    3
PLAN HIGHLIGHTS    4
PARTICIPATING IN THE PLAN    6
Active Participation    6
Inactive Participation    6
YOUR ACCOUNT BALANCE    6
Your Beginning Balance    6
Adding to Your Balance    7
Investing Your Account    11
DISTRIBUTIONS FROM THE PLAN    12
Making an Election    12
Changing an Election    13
Default Form and Timing of Payments    14
Payment of Company Matching and Profit Sharing Credits    14
Special Rules    14
VESTING AND OTHER ISSUES    16
Vesting    16
Forfeiture    17
MISCELLANEOUS MATTERS    17
Plan Administration    17
Amendment and Termination    17
Effect on Other Benefit Plans    17
Plan Accounts and Hypothetical Investments    18
No Plan Assets or Trust    18
Assignment and Alienation    18
Withholding and Other Tax Consequences    19
Continued Employment    19
Compliance with Law    19
Claims    19





--------------------------------------------------------------------------------

January 2018        Table of Contents

--------------------------------------------------------------------------------








VERIZON EXECUTIVE DEFERRAL PLAN


Introduction
The Verizon Executive Deferral Plan (the “Plan” or “EDP”) provides an easy way
for you to set aside for the future a portion of your annual base salary, as
well as all or a portion of your short-term incentive award in order to defer
current Federal, State and Local income taxes (where applicable) and to receive
valuable matching credits and profit sharing credits from Verizon Communications
Inc. and its participating subsidiaries (the “Company”). It reaches beyond the
limits of a traditional 401(k) plan to provide additional wealth accumulation
opportunity. For non-employee directors, it allows for the deferral of your
annual cash retainer and associated meeting fees and equity compensation.
•
The EDP allows you to defer a portion of your annual base salary and short-term
incentive award or non-employee director annual retainer and associated meeting
fees; and

•
The EDP also allows you to receive a Company match on the amounts you defer up
to 6% of your eligible base salary and short-term incentive award, without any
limitations imposed by the Internal Revenue Code. However, non-employee members
of the board of directors are not eligible for a Company match.

References to “short-term incentive award” in the Plan include short term
incentive awards paid by Verizon under the Verizon Short-Term Incentive Plan and
annual cash bonuses paid by Oath Inc. and its participating subsidiaries
(“Oath”) under the applicable Oath annual bonus program.
For years prior to 2018, certain long-term incentive awards could be deferred
under the Plan by certain Eligible Participants (those deferrals were not
eligible for Company match). Deferrals from long-term incentive awards are no
longer permitted after 2017. Long-term incentive awards deferred prior to 2018
remain subject to the terms of the award and the applicable deferral election.
Because the EDP is an account-based plan, your benefit will equal the balance in
a bookkeeping account kept for you under the Plan. In addition, the EDP offers a
broad variety of hypothetical investment options and your account balance will
increase or decrease depending on the performance of the investment options you
choose. Therefore, you should exercise care when choosing among the hypothetical
investment options available under the EDP.
The savings opportunities offered by the EDP allow you to set aside more money
for your future than you could if you were able to make deferrals only under the
Verizon Savings Plan for Management Employees (the “Savings Plan”).
Effective as of April 11, 2014, the Verizon Wireless Executive Deferral Plan
(the “Wireless EDP”) was merged into the EDP. The terms of the EDP now govern
amounts that were previously deferred under the Wireless EDP.
Effective as of January 1, 2018, employees of Oath (including employees of the
former Yahoo business) who are Eligible Participants may participate in the Plan
by making deferral elections during the annual enrollment period for 2018.
Eligible Participants of the former AOL business became eligible to participate
in the Plan effective January 1, 2016.
The Plan succeeds the Verizon Income Deferral Plan (the “IDP”), the Verizon
Deferred Compensation Plan for Non-Employee Directors (the “Directors’ Plan”),
and the Verizon Wireless Executive Savings Plan (the “ESP”) which were frozen as
of December 31, 2004. If you were a participant in the IDP, the Directors’ Plan
or the ESP, vested amounts in your account in those plans as of December 31,
2004, remain in those plans and are subject to the rules that govern those
plans. However, in order to comply with changes in the law that were effective
January 1,



--------------------------------------------------------------------------------

January 2018        Page 3

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


2005, amounts credited to your IDP account that were not vested as of December
31, 2004, were transferred to the EDP and are now subject to the rules that
govern EDP accounts generally.
This booklet sets forth the terms of the EDP, as they are in effect on the date
of this booklet. If you have any questions about your EDP benefits, please
contact the Total Rewards department at 1-888-560-3669.
Plan Highlights
Nature of Plan and Benefit
Your Plan benefit is based on an account balance and will equal the vested value
of that account balance when you receive payments from the Plan. The value of
your account balance will increase or decrease based upon the performance of the
hypothetical investment options you elect. The Plan is an unfunded, nonqualified
benefit plan.
Deferrals for Active Participants
•
You can defer up to 100% of the portion of your base salary that exceeds the
limit that the Internal Revenue Code imposes on funded, tax-qualified plans
($275,000 in 2018) (your “eligible base salary”).
•    You can defer up to 100% of your short-term incentive award or directors’
cash retainer and associated meeting fees (“directors’ fees”).Generally,
deferral elections for your eligible base salary, short-term incentive award (or
annual cash bonus), and directors’ fees for a year must be submitted during an
enrollment period in November or December of the preceding year and cannot be
changed after December 31 of that preceding year (or the last business day in
December if earlier than the 31st).
•    If you were not eligible to participate in the EDP and are promoted or
hired into an eligible position, you will generally be provided a 30-day window
in which to submit your salary and/or incentive deferral elections, if
appropriate. A similar rule applies to newly-appointed non-employee members of
the board of directors.
Company Match and Profit Sharing
•    The Company will add a “Matching Credit” to your account if you defer
eligible base salary and short-term incentive under the Plan and if, in the case
of deferrals of short-term incentive, you are employed by the Company on the
date the short-term incentive awards for the applicable year are paid to
employees generally.
•    You will receive a matching credit of $1.00 for every $1.00 of the first 6%
of your eligible base salary and short-term incentive that you defer.
•    Matching Credits for base salary deferrals are made with each applicable
pay period. Matching Credits for short-term incentive deferrals are credited to
your account on the date that short-term incentive awards for the applicable
year are paid to employees generally.
•    The Company may, in its sole discretion, decide to make a Profit Sharing
contribution (“Profit Sharing Credit”) to your EDP account if you would be
eligible for such a contribution under the Savings Plan.
•    All Matching Credits and Profit Sharing Credits are allocated to the
Verizon Stock Fund, a hypothetical unitized investment option in which the
values of units of the Verizon Stock Fund are based primarily on the price of
Verizon common stock, but a small portion is invested in cash or cash
equivalents and other short-term investments.
•    No Matching Credits will be allocated to the Profit Sharing Credits.
•    Non-employee members of the board of directors are not eligible for any
Company Matching Credits or Profit Sharing Credits.




--------------------------------------------------------------------------------

January 2018        Page 4

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


Account Options
•    You can generally elect to have your Personal Deferral Credits treated as
if they were invested in any of the hypothetical investment options that mirror
the performance of the Savings Plan investment options or in a hypothetical
option that provides a return that mirrors the yield on certain corporate bonds.
•    Company Matching Credits and Profit Sharing Credits are invested in the
hypothetical Verizon Stock Fund and you may elect to diversify those amounts
into other available hypothetical investment options only after certain
requirements are satisfied.
Distributions from the Plan of Your Personal Deferrals
•    At the time you make your deferral election, you must also elect when and
how you would like to have your benefit distributed. You may elect one of the
following distribution forms:
–    One lump sum payment; or
–    Annual installments (between 2 and 20 years).
•    Distributions can generally begin at separation from service (subject to a
six-month delay for specified employees) or on a specified date either before or
after your separation from service. Special rules apply to long-term incentive
awards that were deferred prior to 2018 and that are paid after the year you
separate from service.
•    If you elect to receive a lump sum or to begin receiving installments on a
specified date, the earliest you can receive a distribution is 2 full years
following the year in which the amount that you elected to defer is credited to
your account.
•    If you elect to receive a lump sum or to begin receiving installments at
separation from service, your distribution election is irrevocable.
•    If you elect to receive a distribution based on a specific date, you can
change your distribution elections provided that (1) you make the election
change at least 12 months prior to the originally scheduled distribution date,
(2) you delay the date you would have otherwise received each distribution by at
least 5 years, and (3) you do not receive your distribution sooner or over a
shorter period of time.
Distributions from the Plan of Company Matching Credits and Profit Sharing
Credits
•    All Company Matching Credits and Profit Sharing Credits in your EDP account
will be distributed in a lump sum payment following your separation from service
(or six months after your separation from service if you are a specified
employee).
Vesting
•    Your personal deferrals under the Plan are vested immediately.
•    Your Company Matching Credits and Profit Sharing Credits vest at the same
time you vest in the employer contributions under the Savings Plan.
•    Your Company Matching Credits and Profit Sharing Credits will also vest if
(1) your employment is involuntarily terminated without cause, (2) you become
disabled, (3) you die, or (4) there is a change in control of Verizon
Communications Inc.
•    Any other Company credits transferred to the EDP from another plan
(including Retirement Credits transferred from the IDP) will vest according to
the vesting schedule in place under the other plan at the time of the transfer.
Because the Wireless EDP was merged into the EDP, any Company credits originally
credited under the Wireless EDP will vest according to the vesting schedule in
place under the EDP (which is the same schedule as under the Wireless EDP).



* This Table is a brief summary of the terms of the EDP, which are set forth in
the remainder of this booklet.





--------------------------------------------------------------------------------

January 2018        Page 5

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


Participating in the Plan
You can participate in the Plan on either an “active” or an “inactive” basis.
The principal difference between the two is that, as an “active” participant,
you can make deferrals into your EDP account and you are eligible to receive
Matching Credits and Profit Sharing Credits. As either an “active” or “inactive”
participant, you can invest your EDP account in the hypothetical investment
options available under the Plan and elect when you will receive distributions
of the balance in your Plan account.
ACTIVE PARTICIPATION
You are an “Eligible Participant” for purposes of the Plan if you are a
U.S.-based (domestic) director level employee or above at Verizon or Verizon
Wireless; or, effective January 1, 2018, a domestic VP level or above employee
at Oath (“Eligible Participant”). If you are a domestic director level employee
at Verizon or Verizon Wireless and you transfer to Oath you will remain an
“Eligible Participant” for purposes of the Plan, unless otherwise determined by
the Company. If you were an Eligible Participant of Verizon or Verizon Wireless
or a non-employee member of the Company’s Board of Directors (the “Board”) on
January 1, 2005, you automatically became an active participant in the Plan on
that date if you were deferring compensation at that time. If you were not an
Eligible Participant on January 1, 2005 and were hired or promoted to an
Eligible Participant position or became an Eligible Participant or a
non-employee member of the Company’s Board of Directors after January 1, 2005,
you will automatically become an active participant in the Plan on the date you
become an Eligible Participant or a non-employee member of the Board. Once you
become an active participant, you will remain an active participant eligible for
the Plan provisions applicable to Eligible Participants for as long as you are
an Eligible Participant or a non-employee member of the Board.
INACTIVE PARTICIPATION
You will become an inactive participant if your employment with the Company
ends, if you are demoted below the status of director or VP (as applicable) or
any equivalent level, if you cease to be a non-employee member of the Board or a
domestic employee or if you die. Once you become an inactive participant, you
will remain an inactive participant as long as you have a positive balance in
your EDP account or until you become an active participant again.
Your Account Balance
YOUR BEGINNING BALANCE
Depending on the circumstances under which you became an active participant, you
might have a beginning balance in your EDP account.
Effective as of April 11, 2014, the Verizon Wireless Executive Deferral Plan
(“Wireless EDP”) was merged into the EDP. The terms of the EDP now govern
amounts that were previously deferred under the Wireless EDP.



--------------------------------------------------------------------------------

January 2018        Page 6

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


If you participated in the Verizon Income Deferral Plan (“IDP”), the Verizon
Deferred Compensation Plan for Non-Employee Directors (“Directors’ Plan”) prior
to January 1, 2005, any unvested benefit under those plans was transferred to
the EDP and credited to your EDP account as a beginning balance. (As noted in
“Effect on Other Benefit Plans” beginning on page 17, you will no longer be
eligible under the transferor plan for a benefit based on the amounts
transferred to the EDP.) Any amounts that were transferred from another plan to
the beginning balance in your EDP account will be characterized as “Personal
Deferral Credits,” “Company Matching Credits,” or “Retirement Credits” (as
defined below) by the Plan administrator depending on the nature of those
credits under the plan from which the amounts were transferred.
Amounts transferred to the Plan may be subject to various restrictions in
addition to those described here. The Plan administrator will advise you if any
such restrictions apply to any part of your EDP account.
ADDING TO YOUR BALANCE
The balance in your EDP account can increase while you are an active participant
through your deferral of compensation into your EDP account and through Company
Matching Credits and Profit Sharing Credits that are added to your EDP account.
As previously noted, the value of your account may also increase or decrease due
to the performance of the hypothetical investments to which your account
balances are allocated.
Your Deferral of Compensation
Personal Deferral Credits
The Internal Revenue Code limits the amount of your pay that can be treated as
“compensation” under the Company’s “qualified” savings plan and “qualified”
pension plan. This limit (also referred to as the Code Section 401(a) (17)
limit) in 2018 is $275,000 and is subject to adjustment in future years. Any
base salary you earn over this limit (as adjusted) is referred to under the Plan
as “eligible base salary.” For purposes of the Plan, “base salary” means the
annual base rate of cash compensation payable by the Company to an Eligible
Participant during a calendar year, excluding incentive compensation, bonuses,
special/overtime pay bonuses, severance payments, and other irregular
compensation and payments.
As an active participant, you can elect to defer receipt of all or part of your
eligible base salary if you are an Eligible Participant, or your annual retainer
and associated meeting fees (“directors’ fees”) if you are a non-employee member
of the Board, into your EDP account. In addition, if you are an Eligible
Participant, you may defer all or part of your short-term incentive into your
EDP account. For purposes of the Plan, “short-term incentives” include short
term incentive awards paid by Verizon under the Verizon Short-Term Incentive
Plan and annual cash bonuses paid by Oath under the applicable Oath annual bonus
program, but do not include any payment that is made in connection with your
separation from service prior to the date that the short-term incentive awards
for the year are payable to employees generally.
If you elect to defer compensation under the Plan, you waive your right to
receive the amount deferred at the time it would otherwise be paid and agree
instead to receive the deferred amount under the terms of the Plan.



--------------------------------------------------------------------------------

January 2018        Page 7

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


Your deferrals of eligible base salary, short-term incentive, long-term
incentives deferred prior to 2018, and/or directors’ fees are your “Personal
Deferral Credits” under the EDP and the portion of your EDP account balance
attributable to your Personal Deferral Credits, as adjusted to reflect
investment performance, is your “Employee Balance” under the Plan.
Election to Defer Compensation
If you want to elect to defer all or part of your eligible base salary,
short-term incentive, directors’ fees, or other eligible compensation, your
election must be made in accordance with the terms of the Plan and any terms and
conditions the Plan administrator may impose.
Eligible Base Salary and Directors’ Fees. To defer all or a part of your
eligible base salary or directors’ fees, you must submit your election to the
Plan administrator during the annual enrollment period. The annual enrollment
period occurs before the first day of the calendar year to which the election
applies (generally in November/December of the year prior to the year in which
the salary or fee is earned).
Your election will apply only to eligible base salary or directors’ fees earned
in the year after the year in which you make the election and your election will
not be renewed automatically for the following year. For example, your election
during the 2017 enrollment period will apply only to eligible base salary or
directors’ fees earned in 2018. In addition, you cannot change or revoke your
election after December 31st (or after the last business day of December, if
earlier than the 31st) of the year in which you make the election.
Short-Term Incentive Awards. To defer all or part of your short-term incentive,
you must submit your election to the Plan administrator during the annual
enrollment period. The annual enrollment period occurs before the first day of
the calendar year to which the election applies (generally in November/December
of the year prior to the year in which the award is earned).
Your election will apply only to any short-term incentive award for the year for
which the election applies and your election will not be automatically renewed
and will not apply to any award earned in any other year. For example, your
election during the 2017 enrollment period will apply only to your short-term
incentive earned in 2018 (and payable in 2019). In addition, you cannot change
or revoke your election after December 31st (or after the last business day of
December, if earlier than the 31st) of the year in which you make the election.
For purposes of the Plan, “short-term incentives” do not include any payment
that is made in connection with your separation from service prior to the date
that the short-term incentive awards for the year are payable to employees
generally. In addition, if you receive a short-term incentive award on the date
that the short-term incentive awards for the year are payable to employees
generally, but have previously separated from service, your short-term incentive
deferral election will remain in effect, however, as noted on page 10, you will
not receive a Matching Credit on your deferred award.
Long-Term Incentive Awards. Deferrals from long-term incentive awards are no
longer permitted for awards granted after 2017. Long-term incentive awards
deferred prior to 2018 (deferred during the 2016



--------------------------------------------------------------------------------

January 2018        Page 8

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


or any prior annual enrollment period) remain subject to the terms of the award
and the applicable deferral election.
Newly Eligible Participants. If you are not eligible to participate in the EDP
and are promoted or hired into an eligible position, you will be provided a
30-day window beginning on the date you become an Eligible Participant to make a
deferral election with respect to eligible base salary earned after you make
your election. During this 30-day period, you may also be permitted to make a
deferral election with respect to any short-term incentive award earned during
the year in which you become an Eligible Participant, but your election will
apply only to a pro-rated portion of the award (based on the performance period
remaining at the time of your election relative to the total performance
period). You will be treated just like all other participants for each
subsequent year.
A newly eligible employee who does not submit a deferral election within 30 days
of the effective date of hire or promotion will be considered to have elected
not to defer any salary or incentive compensation for the year in which he or
she was hired or promoted. This is true with respect to incentive awards even if
you are hired or promoted before the applicable enrollment period. If you were
previously eligible to participate in the EDP or in another deferred
compensation plan of a Company affiliate that is required to be aggregated with
the EDP under section 409A of the Internal Revenue Code (“Section 409A”) and you
subsequently become eligible to participate in the EDP, special rules apply to
determine whether you are considered to be newly eligible for the EDP. These
rules will be applied in accordance with Section 409A and Treasury Regulation
section 1.409A-2(a) (7). For example, this special rule could apply if you were
eligible to participate in the EDP (or Wireless EDP) when your employment with
the Company terminated and you are rehired 24 months after your employment
terminated.
If you were eligible to participate in the Wireless EDP before it was merged
into the EDP, or if you become an Eligible Participant after transferring from a
Company affiliate for which you were already eligible to defer any compensation
under a nonqualified deferred compensation plan of the Company affiliate that is
merged into the Plan, the initial eligibility rules described above will not
apply to you. Instead, the deferral elections (or non-elections) you made with
the Company affiliate under the Company affiliate’s plan (including the Wireless
EDP) will carry over. Those elections will continue to apply to your eligible
compensation for the year in which you become an Eligible Participant
(including, to the extent applicable, bonuses and awards based in whole or in
part on service for that year). You will be treated just like all other Eligible
Participants for subsequent deferral elections.
Duration and Cancellation of Deferral Elections. A deferral election shall
remain in effect only for the year or performance period to which it relates.
The Company may, in its sole discretion, cancel a deferral election after it has
become irrevocable for a deferral year only in the case of the "disability" or
"unforeseeable emergency" of the Eligible Participant or to comply with the
requirements for receiving a hardship distribution from a qualified plan
maintained by the Company. These rules will be applied in accordance with
Section 409A and Treasury Regulation sections 1.409A-3(j)(4)(xii) and (viii).



--------------------------------------------------------------------------------

January 2018        Page 9

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


Company Provided Credits
Matching Credits
If you elect to defer all or part of your eligible base salary and/or short-term
incentive, you may receive additional credits in your EDP account. These credits
are known under the Plan as “Matching Credits.” Matching Credits for base salary
deferrals are credited to your EDP account with each applicable pay period.
Matching Credits for short-term incentive deferrals are credited to your EDP
account on the date that short-term incentive awards for the applicable year are
paid to employees generally. To receive Matching Credits on deferrals from your
short-term incentive, you must be employed by the Company on the date that
short-term incentive awards for the applicable year are paid to employees
generally. The balance of your EDP account attributable to Matching Credits,
together with any Profit Sharing Credits described below, including any
investment earnings (or minus any investment losses) on these credits, are
referred to as your “Employer Balance.” Non-employee Directors are not eligible
for Matching Credits.
For each Plan year, your Matching Credits will be determined as follows:
The Company will add a “Matching Credit” to your account if you defer eligible
base salary and/or short-term incentive under the Plan and if, in the case of
deferrals from the short-term incentive, you are employed by the Company on the
date the short-term incentive awards for the applicable year are paid to
employees generally. You will automatically receive $1.00 for every $1.00 of the
first 6% of your eligible base salary and short-term incentive that you defer.
EXAMPLE - You have $50,000 in eligible base salary and receive a $100,000
short-term incentive in 2018. You defer 100% of your eligible base salary and
75% of your short-term incentive into your EDP account. You remain an employee
of the Company through the date the short-term incentive is paid (in February of
2018). For the year, you will have $134,000 credited to your EDP account (before
crediting earnings and losses), calculated as follows:
Personal Deferral Credits: $125,000 (100% of $50,000 plus 75% of $100,000); and
Matching Credits: $9,000 (Because you have deferred 6% of your total eligible
base salary plus short-term incentive into your EDP account).

Profit Sharing Credits
The Company may, in its sole discretion, make a Profit Sharing contribution to
your EDP account if you are eligible for a profit sharing contribution under the
Savings Plan.
If the Company decides to make a Profit Sharing contribution for a plan year,
your EDP account will be credited with an amount, if any, equal to the Profit
Sharing contribution you would have received under the Savings Plan, if not for
the limits imposed by the IRS, less any Profit Sharing contributions you
actually received under the Savings Plan. The Profit Sharing contribution, if
any, would be made to your EDP account at the same time that the Profit Sharing
contribution is made to your account under the Savings Plan.



--------------------------------------------------------------------------------

January 2018        Page 10

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


INVESTING YOUR ACCOUNT
Investment Options
You will be able to allocate your EDP account among the Plan’s hypothetical
investment options as long as you are either an active or an inactive
participant in the Plan. The hypothetical investment options available under the
Plan generally mirror those available under the Savings Plan and are subject to
any restrictions imposed by the Savings Plan. In addition, you can allocate your
EDP account to a hypothetical “Moody’s” investment fund that provides a return
that mirrors the yield on certain long-term, high-grade corporate bonds.
Allocating Your Account Balance Among the Investment Options
When you first become a participant in the Plan, your initial EDP account
balance (if you have one as discussed under “Your Beginning Balance” on page 6)
will be allocated in the same manner the credits were allocated in the IDP or
the Directors’ Plan. Similarly, if you were eligible to participate in the
Wireless EDP before it was merged into the EDP, your Wireless EDP account
balance allocations will continue to apply. Thereafter, you may elect (or change
an existing election) at any time to allocate all or any part of your existing
or new base salary and/or short-term incentive Personal Deferral Credits to any
of the hypothetical investment options available under the Plan. Any long-term
incentive award Personal Deferral Credits attributable to awards granted before
2018 (which include those attributable to both Performance Stock Units (PSUs)
and Restricted Stock Units (RSUs)) will initially be deposited into the
hypothetical “Moody’s” investment fund, and you will be eligible to transfer
those amounts to any of the other hypothetical investment funds available under
the Plan at any time thereafter.


However, as noted above and under “Your Beginning Balance” on page 6, special
rules apply with respect to certain restricted amounts in your EDP account. If
you do not make an investment election with respect to Personal Deferral
Credits, those credits will be invested in the hypothetical “Moody’s” investment
fund until you make a valid investment option election.
All of your Company Matching and Profit Sharing Credits will be allocated to the
hypothetical Verizon Stock Fund, in which the values of units of the Verizon
Stock Fund are based primarily on the price of Verizon common stock, but a small
portion is invested in cash or cash equivalents and other short-term
investments.


If you have at least one year of service with the Company, you may qualify for
the following diversification rule associated with the Matching and Profit
Sharing Credits: beginning at age 50 you may elect to transfer up to 100% of
your Matching and Profit Sharing Credits out of the Verizon Stock Fund to any of
the other hypothetical investment funds offered under the Plan.


Exchange Restrictions on Funds
The exchange restrictions that apply to the hypothetical investment funds in the
EDP are the same as the exchange restrictions provided for in the Savings Plan.



--------------------------------------------------------------------------------

January 2018        Page 11

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


Distributions from the Plan
MAKING AN ELECTION
At the time that you elect to defer your eligible base salary, short-term
incentive award, or directors’ fees, as applicable, you must also elect how and
when you would like these deferred amounts to be paid – this is called class
year accounting. These rules also apply to deferrals from eligible long-term
incentive awards granted prior to 2018.
How You Receive Your Payment. You may elect one of the following distribution
forms with respect to each class year of deferrals:
•    One lump sum payment;
•    Annual installments (between 2 and 20 years).
If you elect to receive annual installments, the amount of each installment
payment will be equal to a fraction of your account balance on the evaluation
date (as determined by the Plan administrator) immediately preceding the date of
distribution, the numerator of which is one and the denominator of which is the
number of installment payments remaining (including the installment payment in
question). The final installment will be the remaining balance in your account.
For example, if you choose to have your deferral of eligible base salary for
2018 distributed in three annual installments beginning in 2022, the
installments will be paid as follows:
•2022: ⅓ of your account balance associated with the 2018 base salary deferral
•
2023: ½ of your remaining account balance associated with the 2018 base salary
deferral

•2024: The remainder of your account associated with the 2018 base salary
deferral.
When You Receive Payment. You can elect to receive your benefit
•
At your “separation from service” within the meaning of Section 409A (subject to
a six-month delay if you are a specified employee) or

•    On a specified date.
If you elect to receive your distribution upon your separation from service, the
lump sum payment or first annual installment, as applicable, will be paid within
60 days following separation from service, unless you are a specified employee
on the date of your separation from service. If you are a specified employee,
the lump sum payment (or first annual installment, as applicable) will be paid
on the date that is six months from the date of your separation from service.





--------------------------------------------------------------------------------

January 2018        Page 12

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


A special rule applies to deferrals of eligible long-term incentive awards
granted prior to 2018 by Eligible Participants who were eligible to defer such
awards. For those deferrals, an election to receive your benefit upon separation
from service (including a default election under the rules described below) is
considered an election to receive the lump sum payment (or first annual
installment, as applicable) in the year immediately following the end of the
long-term incentive award cycle if you separate from service in an earlier year.
For example, if you elected to defer your long-term incentive award granted in
2016 until separation from service and then retire in 2017, your deferral
election will remain in effect, and the deferred award, to the extent vested,
will be paid in 2019, after the end of the three-year award cycle. A payment
made in the year following the end of the award cycle (when that year is later
than the year you separate from service) is considered to be made on a specified
date and is not subject to the six-month wait for specified employees. However,
you cannot elect to subsequently change such a deferral election under the
“Changing an Election” rules described below.


If you elect to receive a distribution based on a specified date, you may not
elect a distribution date that is earlier than 2 full years following the year
the deferral was credited to your account. For example, if you elect to defer
75% of your short-term incentive for 2018 (paid in 2019) into your EDP account,
the earliest date you may specify to receive the 2018 short-term incentive class
year deferral is January 1, 2022.


If you elect to receive annual installments based on a specified date, the date
you specify will be the date when the first installment is paid.


If you elect annual installments, each subsequent installment will be paid on
the anniversary of the first installment payment.
CHANGING AN ELECTION
If you elect to receive a distribution based on a specified date, you can
subsequently elect to change your prior election with respect to a class year of
deferrals, provided that (1) you make the change at least 12 months prior to the
originally scheduled distribution date (the date of the first payment in the
case of installments), (2) you delay the date you would have otherwise received
each distribution by at least 5 years, and (3) you do not elect to receive your
distribution sooner or over a shorter period of time than was specified by your
prior election.
If you have elected to receive a distribution as of a specific date, you cannot
change that election to receive payment at separation from service. In addition,
you may not subsequently change the time or form of payment of an amount that
you designate to have paid to you on your separation from service. Please keep
these rules in mind when you are making your initial elections.



--------------------------------------------------------------------------------

January 2018        Page 13

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


EXAMPLE - You have elected to receive your eligible base salary deferred in 2018
in two annual installments beginning on January 1, 2021. On December 1, 2020,
you submit a new election to receive your eligible base salary deferred in 2018
in a lump sum on January 1, 2022. Because you did not submit this new election
at least 12 months prior to the date the distributions were scheduled to begin
and because you have attempted to change from installments to a lump sum, your
new election is invalid, and you will receive your first installment in January
2021. You will receive your second installment in January 2022 because you
cannot change your distribution election once your benefit is in pay status and
because you cannot change from installments to a lump sum.

If you attempt to modify your election and all or any part of your new election
is invalid, any valid election in effect immediately before you submitted the
modification will continue to remain in effect. If there is no valid election in
effect, the default rules discussed below under “Default Form and Timing of
Payments” will apply.
DEFAULT FORM AND TIMING OF PAYMENTS
If you do not make a valid election to receive payments of all or any part of
your vested EDP account, you will receive payments of your vested EDP account
balance (or the part of your EDP account for which no valid election has been
made) in a lump sum within 60 days after the date on which you separate from
service with the Company (or on the date that is six months after the date you
separate from service if you are a specified employee).
PAYMENT OF COMPANY MATCHING AND PROFIT SHARING CREDITS
All vested Company Matching and Profit Sharing Credits will be distributed in a
lump sum within 60 days after the date you separate from service (or six months
after the date you separate from service if you are a specified employee). You
may not change the payment schedule of these deferrals and you may not elect to
receive them on a specified date.
SPECIAL RULES
Twenty-Year Limit on Initial Payment Dates
Your vested Plan benefits must begin to be paid no later than 20 years after
your employment with the Company (and its affiliates) ends. This could affect
your benefit payments in the following ways:
•
If you elect to receive all or part of your Plan benefit in a single lump sum on
a specific date and the date you elect is more than 20 years after the date your
employment with the Company (and its affiliates) ends, you will be deemed to
have elected to receive the lump sum 20 years from the date your employment
ends;

•
If you elect to receive all or part of your Plan benefit in annual installments
and the date you elect to commence installments is more than 20 years after the
date your employment with the Company (and its affiliates) ends, you will be
deemed to have elected to commence installments 20 years from the date your
employment ends.




--------------------------------------------------------------------------------

January 2018        Page 14

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


Special Rule for Distributions Upon Separation From Service
If you elect to commence payments upon separation from service (or are subject
to the default rule regarding the form and timing of payments) and you separate
from service during the first 12 months after you submit your election, you will
receive a lump sum distribution (or the first annual installment, as applicable)
on the later of (1) the date such distribution or installment would be paid
under the rules described above and (2) the date that is 12 months from the date
your submit your election.
Any payment that is to be made on account of your separation from service cannot
be made until you separate from service with the Company and its affiliates. If
you transfer from the Company to an affiliate, you will generally not be
considered to have separated from service.
Specified Employees
The Plan administrator will determine whether you are a specified employee for
purposes of the EDP.
Special Rules that Apply at Disability
If you become disabled before your employment with the Company (or an affiliate)
ends, you will receive your Plan benefit according to the terms of any valid
election made in accordance with the general terms of the Plan then in effect
or, if applicable, under the rules discussed in “Default Form and Timing of
Payments” on page 14.
If you become disabled after your employment with the Company (or an affiliate)
ends, you may change your election regarding the form and timing of your Plan
payments only in accordance with the otherwise applicable terms of the Plan and
Section 409A.
Special Rules that Apply at Death
At time of death, your beneficiary will receive a lump sum payout of any unpaid
portion
of your account within 60 days after the supporting documentation is received by
the Plan administrator.
Your beneficiary or beneficiaries will not be permitted to name their own
beneficiaries
or to change the form or timing of the benefit payments that they will receive.
Hardship Payments
You may at any time request payment of all or part of your Personal Deferral
Credits
if you can demonstrate to the Plan administrator that you have incurred unusual,
extraordinary expenses as the result of hardship. The maximum amount that you
can withdraw under these circumstances is the amount necessary to relieve the
hardship or financial emergency on which the request is based, which may include
amounts necessary to pay any Federal, State, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution.



--------------------------------------------------------------------------------

January 2018        Page 15

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


The Plan administrator is required by law to impose significant limitations on
the circumstances that qualify as a hardship or financial emergency under the
Plan. Generally speaking, to qualify for a distribution of your Personal
Deferral Credits, you must demonstrate to the Plan administrator that you have
incurred a severe financial hardship resulting from an illness or accident of
you, your spouse, beneficiary, or dependent; loss of your property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the service provider.
The Plan administrator will determine in its sole discretion whether you are
eligible to receive a distribution, and the amount you are eligible to withdraw.
A distribution may not be made to the extent that the hardship is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the your assets, to the extent the liquidation of such assets
would not cause severe financial hardship, or by cessation of deferrals under
the plan, and the hardship must constitute an “unforeseeable emergency” as
determined under section 409A(a)(2)(A) of the Internal Revenue Code.
Vesting and Other Issues
VESTING
“Vesting” refers to your right to the balance in all or part of your EDP
account.
Your Employee Balance
You are always 100% vested in your Personal Deferral Credits, unless you and the
Company have a written agreement providing that part of your Personal Deferral
Credits will vest on a different schedule.
Your Employer Balance
You will be fully vested in your Company Matching and Profit Sharing Credits
upon the earliest to occur of the following:
Your account in the Savings Plan becomes fully vested, which usually occurs
after three years of service with the Company (or an affiliate);
Your employment with the Company or its affiliates is involuntarily terminated
without cause;
You become disabled or die while employed with the Company or its affiliates; or
There is a change in control of Verizon Communications Inc., as determined by
the Plan administrator under the terms of the Plan while you are employed by the
Company and its affiliates.
You will vest in any employer credits transferred to the EDP under the terms of
the plan from which those amounts were transferred (although you will vest in
any employer credits under the Wireless EDP in accordance with the EDP terms
described above). Note: If you are retirement eligible or become



--------------------------------------------------------------------------------

January 2018        Page 16

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


retirement eligible under the terms of the Verizon Management Pension Plan, all
Retirement Credits will be fully vested on such date.
FORFEITURE
You can never forfeit your Personal Deferral Credits or your vested Company
Matching and Profit Sharing Credits. However, if you resign from the Company and
its affiliates or if you are terminated for cause, you will forfeit any unvested
credits in your account. Notwithstanding anything in this Plan to the contrary,
and to the extent permitted by governing law, the Plan administrator may offset
amounts contained in your account in order to satisfy any unpaid obligation or
debt you have to the Company or to satisfy any liabilities that occur with
respect to the Company’s restatement of financial results based upon your
willful misconduct or gross negligence.
Miscellaneous Matters
PLAN ADMINISTRATION
The Plan administrator is the most senior Human Resources officer of the
Company, which will generally be the Executive Vice President and Chief
Administrative Officer of the Company. However, if you are an “insider” for
purposes of certain securities laws, the Plan administrator is the Human
Resources Committee of the Company’s Board of Directors. The Plan administrator
has full discretionary authority and responsibility to administer and interpret
the Plan, and has the discretion to charge participants for reasonable Plan
administration expenses. All decisions of the Plan administrator are final and
controlling for purposes of the Plan.
AMENDMENT AND TERMINATION
The Company intends to operate the Plan indefinitely. However, the Company has
the right to amend or terminate the Plan at any time as long as (except with
respect to certain changes in the law) no amendment or termination adversely
affects the present dollar value of the vested balance in your EDP account at
the time the amendment is adopted or the Plan is terminated. In addition, for
five years following a change in control of Verizon Communications Inc., no
amendment may adversely affect your rights under the Plan other than your right
to future Matching Credits or Profit Sharing Credits.
EFFECT ON OTHER BENEFIT PLANS
By participating in the Plan, you agree that the Plan will provide all of your
Company-sponsored non-qualified deferred compensation benefits earned or vested
since January 1, 2005. You are no longer eligible to make personal contributions
or receive company contributions under the IDP, the Directors’ Plan, or the
Verizon Wireless Executive Savings Plan (“ESP”).
However, amounts you deferred into the IDP, Directors’ Plan, or ESP that were
vested on or before December 31, 2004, and were not transferred to the EDP will
remain in those plans and are subject to the applicable provisions of those
plans as they may be amended from time to time. Amounts you deferred



--------------------------------------------------------------------------------

January 2018        Page 17

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


into the IDP or Directors’ Plan that were not vested on or before December 31,
2004 and that were transferred to the EDP as of January 1, 2005, will be subject
to the terms of the EDP and not subject to the terms of the IDP or Directors’
Plan after December 31, 2004.
If you cease to be an Eligible Participant during a calendar year, your deferral
elections for that year (if any) will apply for the remainder of that year to
(1) your eligible base salary and (2) any short-term incentive awards for which
you become eligible upon ceasing to be an Eligible Participant and which the
Plan administrator determines must be subject to your deferral election in order
to comply with Section 409A.
PLAN ACCOUNTS AND HYPOTHETICAL INVESTMENTS
Your EDP account is a bookkeeping account. That is, your Employee Balance and
your Employer Balance are maintained for bookkeeping purposes only. The Plan
does not have any funds or assets.
Similarly, the investments referred to in the Plan are hypothetical in nature.
Because your EDP account is only hypothetical, the Plan administrator will not
necessarily make any actual investments in accordance with the Plan or your
instructions. Nonetheless, the Plan administrator will track the performance of
the investments that correspond to the hypothetical investments in your EDP
account, and the value of your EDP account will be adjusted to reflect the gains
(and losses) of the investments corresponding to the hypothetical investments in
your account.
NO PLAN ASSETS OR TRUST
Unlike the Savings Plan and the Verizon Management Pension Plan, the EDP is not
funded and has no trust or assets to secure your benefits. (If the EDP were
funded by a trust, you would be subject to immediate income tax on your vested
Plan benefits, even though you would not receive your vested Plan benefits until
some future date— possibly many years in the future.) Consequently, in the event
that the Company becomes bankrupt, you will only be a general, unsecured
creditor of the Company with respect to the balance in your EDP account, and you
may not receive all of your EDP benefits.
ASSIGNMENT AND ALIENATION
In general, your rights under the Plan may not be assigned or pledged. However,
the Plan will recognize and abide by the terms of certain domestic relations
orders. In addition, notwithstanding anything in this Plan to the contrary, and
to the extent permitted by governing law, the Plan administrator may offset
amounts contained in your account in order to satisfy any unpaid obligation or
debt you have to the Company or to satisfy any liabilities that occur with
respect to the Company’s restatement of financial results based upon your
willful misconduct or gross negligence.



--------------------------------------------------------------------------------

January 2018        Page 18

--------------------------------------------------------------------------------







VERIZON EXECUTIVE DEFERRAL PLAN


WITHHOLDING AND OTHER TAX CONSEQUENCES
Your employer has full authority to withhold any taxes (including employment
taxes) applicable to amounts deferred from your compensation, credits made to
your EDP account, or payments of your Plan benefit. All personal deferrals and
Matching Credits and Profit Sharing Credits to the EDP are subject to FICA taxes
(Medicare and Social Security up to annual limits).
CONTINUED EMPLOYMENT
Nothing in the Plan confers on you the right to continue in the employment or
service of the Company or to receive an annual base salary of any particular
amount.
COMPLIANCE WITH LAW
The Plan is intended (1) to comply with Section 409A, as amended and official
guidance issued thereunder, and (2) to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974. Notwithstanding any other provision of
this Plan, this Plan shall be interpreted, operated, construed and administered
in a manner consistent with these intentions.
The Company, in its reasonable discretion, may amend the Plan (including
retroactively) in any manner to conform with Section 409A as amended and
official guidance issued thereunder. Despite the foregoing, the Company will not
guarantee any particular tax effect to any person of participation in the Plan.
In any event, and except for tax withholding obligations, the Company will have
no obligation relating to any tax or penalty applicable to any person as a
result of participation in the Plan.
For purposes of this Plan, the terms “separation from service” or “separates
from service” or “separating from service” means a “separation from service”
within the meaning of Section 409A.
CLAIMS
The Company shall provide to Eligible Participants upon request, a copy of the
claims procedure that shall apply in handling claims and appeals under the Plan,
which shall comply with the requirement of ERISA Section 503.
If you believe you are entitled to have received benefits but you have not
received them, you must accept any payment made under the Plan and make prompt
and reasonable, good faith efforts to collect the remaining portion of the
payment, as determined under Treasury Regulation section 1.409A-3(g). For this
purpose (and as determined under such regulation), efforts to collect the
payment will be presumed not to be prompt, reasonable, good faith efforts,
unless you provide notice to the Plan administrator within 90 days of the latest
date upon which the payment could have been timely made in accordance with the
terms of the Plan and the regulations under Section 409A, and unless, if not
paid, you take further enforcement measures within 180 days after such latest
date.



--------------------------------------------------------------------------------

January 2018        Page 19